 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11 HECTOR ANDERSON,                               Case No. 1:19-cv-00255-JLT (PC)

12                 Plaintiff,                     ORDER DIRECTING CLERK OF COURT TO
                                                  ASSIGN DISTRICT JUDGE; ORDER
13                 v.                             DIRECTING PLAINTIFF TO SUBMIT
14 SCOTT KERNAN, et al.,                          SERVICE DOCUMENTS; FINDINGS AND
                                                  RECOMMENDATIONS TO DISMISS NON-
15                 Defendants.                    COGNIZABLE CLAIMS

16

17        Recently, the Court screened plaintiff’s complaint and found it to state an Eighth

18 Amendment claim against H. Anglea, Warden of the Sierra Conservation Center in Jamestown,

19 California. (Doc. 24.) The Court further determined that no other claims were cognizable as plead.

20 The Court provided Plaintiff the option to stand on this complaint, to proceed with it as screened,

21 or to file an amended complaint. He has now filed a notice of his willingness to proceed on the

22 complaint as screened and to dismiss the claims deemed non-cognizable. (Doc. 26.) Accordingly,

23 the Court ORDERS:

24        1. The Clerk of Court to assign a district judge to this case;

25        2. Service shall be initiated on the following defendant:

26                H. ANGLEA – Warden at Sierra Conservation Center
27        3. The Clerk of the Court shall send plaintiff one USM-285 form, one summons, a Notice

28            of Submission of Documents form, an instruction sheet and a copy of the complaint

                                                    1
 1               filed February 22, 2019;
 2         4. Within thirty days from the date of this order, plaintiff shall complete and return to the
 3               Court the Notice of Submission of Documents along with the following documents:
 4                   a.     One completed summons for the defendant listed above,
 5                   b.     One completed USM-285 form for the defendant listed above,
 6                   c.     Two copies of the endorsed complaint filed February 22, 2019;
 7         5. Plaintiff need not attempt service on defendant and need not request waiver of service.
 8               Upon receipt of the above-described documents, the Court shall direct the United
 9               States Marshal to serve the above-named defendant pursuant to Federal Rule of Civil
10               Procedure 4 without payment of costs;
11         6. The failure to comply with this order will result in a recommendation that the action be
12               dismissed; and
13              The Court RECOMMENDS that all remaining claims and defendants be dismissed
14    without leave to amend.
15              These Findings and Recommendations will be submitted to the United States District
16    Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within
17    fourteen days after being served with these Findings and Recommendations, the parties may file
18    written objections with the Court. The document should be captioned “Objections to Magistrate
19    Judge’s Findings and Recommendations.” The parties are advised that failure to file objections
20    within the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler,
21    772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir.
22    1991)).
23
     IT IS SO ORDERED.
24

25     Dated:       February 6, 2020                          /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                      2
